PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the referee’s report. Neither party has filed a petition for review.
On September 16, 1983, respondent Michael Sierra was adjudicated guilty of the offense of conspiracy to commit extortion in violation of title 18, United States Code, section 1951(a). The complaint of The Florida Bar charged that respondent’s felony conviction constituted conclusive proof of professional misconduct and asked that he be appropriately disciplined. Respondent filed a conditional guilty plea for consent judgment in which The Florida Bar joined. Based on the conditional plea, the referee recommends that respondent be found guilty of violating the former Integration Rule of The Florida Bar, article XI, rule 11.02(3Xa) (an act contrary to honesty, justice, or good morals) and rule 11.02(3)(b) (commission of a criminal offense) and the former Code of Professional Responsibility, Disciplinary Rules 1-102(A)(3) (illegal conduct involving moral turpitude) and 1-102(A)(6) (conduct adversely reflecting on fitness to practice law).
Pursuant to the proposed consent judgment approved by the Bar, the referee recommends that respondent be disbarred, retroactive to May 23, 1985. We approve the referee’s report. We hereby disbar Michael Sierra, effective May 23, 1985. He may not apply for readmission until after five years from that date.
The costs of this proceeding are assessed against the respondent. Judgment is entered against Michael Sierra in the amount of $304.18, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.